DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on October 3, 2022.  As directed by the amendment: claim(s) 1 and 7 have been amended, claim(s) 2-6, 8-9, 11, 14, 16-20 and 24 have been cancelled, and no claim(s) have been added. Thus, claims 1, 7, 10, 12-13, 15, and 21-23 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 6, filed October 3, 2022, with respect to the 35 U.S.C. 112(b) rejection of claims 1, 6-7, 9-10, 12-13, 15, and 18-23, specifically and only rejection outlined in paragraph 13 in the final rejection mailed on 02/01/22 in regards to the last limitation “wherein said one or more infrared light emitting diode-enabled (IR LED) devices utilizes a technique…”  have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1, 6-7, 9-10, 12-13, 15, and 18-23 for that limitation only has been withdrawn. 
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. In regards to the 35 U.S.C. 112(b) rejection of claims 1, 6-7, 9-10, 12-13, 15, and 18-23, the applicant amended the claims but did not overcome all of the issues as outlined in the previous 112(b) rejection. Therefore, they are mostly maintained and address the newly amended claims.
Applicant's arguments filed October 3, 20221, with respect to claims 1, 7, 10, 12-13, 15, and 21-23 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ultrasonic transducer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 9-10, 12-13, 15, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims detail an ultrasonic transducer, wherein the ultrasonic transducer detects vibrations of the body tissue and generates an acoustic signal that is transmitted to a microcontroller. However, after a detailed review of the instant inventions specification there doesn’t appear to be any mention of the use of an ultrasonic transducer, generation of an acoustic signal or the utilization of vibrations of the body tissue in any form by any sensor. The drawings of the instant invention only appear to merely detail the use of a photodetector and light emitting diodes in the wearable system and fails to show the use of any other sensors within the system. Furthermore, the instant invention fails to disclose within the instant specification or the claims how the ultrasonic transducer is utilized to measure blood glucose levels in a patient, or how the detected vibrations and acoustic signal are utilized within the system after being transmitted to a microcontroller. Therefore, it appears the applicant is attempting to claim new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9-10, 12-13, 15, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “a photodiode labeled detector couples with a sensor and a microcontroller to detect blood glucose levels...” However, it is unclear how the photodiode is able to detect blood glucose levels. It is the examiner’s understanding that the photodiode detects light from the user but doesn’t directly detect blood glucose levels as detailed in the instant specification in [0030] and Fig 2. Therefore, it is unclear how the sensor itself (the photodiode labeled detector) can measure/detect blood glucose levels without the use of a controller/computer/software which is not claimed. While the claims do require a photodiode to be coupled with a sensor and a microcontroller, it does not positively recite and require said sensor or microcontroller. As written it only appears to require that it is coupled to “a sensor and a microcontroller” (what this coupling requires is unknown) and doesn’t detail how the photodiode labeled detector nor the  So it is unclear if the scope requires the blood glucose levels to actually be determined or if a sensor capable of capturing this information is required. The examiner has understood this to mean a sensor capable of capturing this light data is required.
Claim 1 contains the limitation “one or more infrared light emitting diode-enabled (IR LED) devices to measure blood glucose levels in real time…” However, it is unclear how the light emitting diode-enabled (IR LED) devices to measure blood glucose levels in real time. It is the examiner’s understanding that the light emitting diode-enabled (IR LED) devices emits light to the user but doesn’t directly measure blood glucose levels as detailed in the instant specification in [0030] and Fig 2.
Claim 1 contains the limitation “photodiode labeled detector” and it is unclear to the examiner what this limitation requires. Does this require a detector that is “labeled” photodiode or is there a specific type of photodiode detector? The examiner has determined this to mean a photodiode detector and the “labeled” limitation is just to signify what type of detector it is.
Claim 1 contains the limitation “a photodiode labeled detector coupled with a sensor and a microcontroller to detect blood glucose levels” and “a photo detector wherein said photo detector measures the infrared light emitting diode waveforms and amplitude.” However, it is unclear to the examiner if the photodiode labeled detector and the photodetector are the same or different detectors. Based on the drawings and the instant specification, there appears to only be one photodetector and the examiner has interpreted this to only require one photodetector that measures from the infrared light emitting diode.
Claim 1 contains the limitation “a photodiode labeled detector coupled with a sensor and a microcontroller to detect blood glucose levels” and “wherein the ultrasonic transducer detects vibrations of the body tissue and generates an acoustic signal that is transmitted to a microcontroller.” It is unclear to the examiner if the microcontroller coupled to the photodiode is the same microcontroller that gets the acoustic signal.
Claim 1 contains the limitation “wherein the concentration of the blood glucose is measured using at least one algorithm that determines the difference between the baseline and final blood glucose concentration level…” However, it is unclear what structure is utilizing the algorithm in order to determine the difference between the baseline and final blood glucose concentration levels.
Claim 1 contains the limitation “wherein an optoelectronic device takes measurements from one or more blood vessels…” However, it is unclear whether the optoelectronic device is a different device or the combination of the photodetector and he light emitting diode. The examiner has understood this to be the same system as detailed in the instant specification in [0029].
Claim 1 recites the limitation "the concentration of the blood glucose" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the baseline" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the group" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 12-13, 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Menon (US 2019/0192086 A1) in view of Tran (US 2021/0212606 A1) (priority date of 1/15/2020), Monfre (US 2003/0060693 A1), and Newberry  (US 2017/0071550 A1).
Regarding claim 1, Menon discloses a wearable system that measured blood glucose levels in a patient diagnosed with diabetes (e.g. abstract; Fig 1) comprising: a photodiode labeled detector (e.g. [0034] Fig 1:130) coupled with a sensor (e.g. the system can include additional sensors as listed in [0034] Fig 1: accelerometer 151/ temperature sensor 153/ barometric pressure sensor 155/ gyrometer 157) and a microcontroller (e.g. Fig 1:107/103) to detect blood glucose levels (e.g. [0003]; [0006]; [0012]; [0034] Fig 1:130); and one or more infrared light emitting diode-enabled (IR LED) devices to measure blood glucose levels in real time (e.g. [0012]; [0034] Fig 1:123); a photo detector wherein said photo detector measures the infrared light emitting diode waveforms and amplitude (e.g. [0035]; [0043]; [0048]) wherein said system is wireless and non-invasive (e.g. [0007]; [011]; Fig 1). 
Menon is silent regarding the wearable system comprising: an ultrasonic transducer; wherein the ultrasonic transducer detects vibration of the body tissue and generates an acoustic signal that is transmitted to a microcontroller; wherein the concentration of the blood glucose is measured using at least one algorithm that determines the difference between the baseline and final blood glucose concentration levels; wherein the distance from the one or more infrared light emitting diode-enabled (IR LED) device to the photodiode labeled detector ranges from 0.1 to 5 millimeters, preferably between 1 to 2 millimeters; wherein an optoelectronic device takes measurements from one or more blood vessels selected from the group consisting of veins, arteries, capillaries and combinations thereof; and wherein said algorithm is selected from a group consisting of machine learning algorithms, neural networks, genetic algorithms, big data statistical analytic methods and combinations thereof with an accuracy exceeding 90%.
Menon does disclose utilizing machine learning algorithms (e.g. [0011]; [0039]; [0041]-[0042] Fig 3b:436) and obtaining blood glucose value measurements greater than 70% (e.g. [0051) and maximum error rates of 7% and 23% (e.g. [0054]). Accordingly, with an error rate between 7% and 23% the system has the capability of achieving the determined blood glucose levels above 90% (i.e. error rate between 7% and 9%). Therefore, one of ordinary skill in the art would be able to achieve accuracy of the machine learning algorithm exceeding 90%. 
However, Tran discloses a glucose management system and method comprising: an ultrasonic transducer (e.g. [0240]); wherein the ultrasonic transducer detects vibration of the body tissue and generates an acoustic signal that is transmitted to a microcontroller (e.g. [0240]-[0241]; [0244]-[0245]); wherein the concentration of the blood glucose is measured using at least one algorithm that determines the difference between the baseline and final blood glucose concentration levels (e.g. [0109]; [0116] the changes in blood glucose concentration over time are measured specifically before a meal).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Menon to incorporate the teachings of Tran of comprising an ultrasonic transducer; wherein the ultrasonic transducer detects vibration of the body tissue and generates an acoustic signal that is transmitted to a microcontroller; wherein the concentration of the blood glucose is measured using at least one algorithm that determines the difference between the baseline and final blood glucose concentration levels for the purpose of utilizing a known sensor in wearable monitoring devices and to be able to track the blood glucose concentrations changes over time especially due to food intake (e.g. Tran [0116]).
Furthermore, Monfre discloses an apparatus and method for near infrared light spectroscopy wherein the distance from the infrared light emitting diode-enabled (IR LED) device to the photodiode labeled detector ranges from 0.1 to 5 millimeters, preferably between 1 to 2 millimeters (e.g. [0055] maximum of 1 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Menon to incorporate the teachings of wherein the distance from the infrared light emitting diode-enabled (IR LED) device to the photodiode labeled detector ranges from 0.1 to 5 millimeters, preferably between 1 to 2 millimeters for the purpose of avoiding too much penetration of the radiation (e.g. Monfre: [0055]).
Additionally, Newberry discloses a system and method for health monitoring using a non-invasive, multi-band biosensor wherein optoelectronic device takes measurements from one or more blood vessels selected from the group consisting of veins, arteries, capillaries and combinations thereof (e.g.  Newberry [0161]; [0195] arterial blood flow is measured by the PPG and Fig 19a/b arterial blood flow is measured by the PPG at the finger).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Menon to incorporate the teachings of Newberry wherein optoelectronic device takes measurements from one or more blood vessels selected from the group consisting of veins, arteries, capillaries and combinations thereof for the purpose of utilizing a known positioning to gather light data from the user in order to get blood glucose data.
Regarding claim 7, modified Menon discloses wherein said one or more blood vessels are palmer arteries (e.g. Newberry [0161]; [0195] Fig 19a/b arterial blood flow is measured by the PPG at the finger).
Regarding claim 10, modified Menon discloses wherein said infrared light emitting diode-enabled (IR LED) device is a pulse oximeter that optically measures the wearer’s blood flow using photoplethysmography (PPG) (e.g. Newberry [0005]).
Regarding claim 12, modified Menon discloses wherein said optical measurements are health-related parameters selected from a group of consisting of oxygen saturation, heart rate, pulse, respiratory rate, heart rate variability, and combinations thereof (e.g. Menon abstract; [0009]; [0035]; Newberry [0148]; [0160]).
Regarding claim 13, modified Menon discloses wherein said measurements are recorded at various locations on the body of the patient selected from a group consisting of the ears, hands, fingers, arm, forearm, cheek and combinations thereof (e.g. Newberry [0195]).
Regarding claim 15, modified Menon discloses wherein said wireless non-invasive system is a ring, watch, wristband, implantable radio-frequency identification (RFID) device, headphones, headbands, earrings, mask or any combinations thereof (e.g. Menon: [0034]).
Regarding claim 21, modified Menon discloses wherein said system is used to determine blood glucose levels in a patient diagnosed with diabetes (e.g. Menon: [0054]).
Regarding claim 22, modified Menon discloses wherein said use is applied to the healthcare industry, education industry, retail industry, business industry and combinations thereof. (e.g. Menon: [0036]; [0045] hospital health care provider)
Regarding claim 23, modified Menon discloses wherein said optoelectronic device emits IR radiation between 700 and 1600 nanometers, preferably, 930 nanometers, provided said IR radiation penetrates the wearer’s skin to a depth of several millimeters (e.g. Menon: [0012]; [0034] 910 nanometers for the IR radiation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jessandra Hough								October 17, 2022
/J.F.H./Examiner, Art Unit 3792       


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792